Citation Nr: 1639553	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-32 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for adjustment disorder with anxiety, prior to January 13, 2015, and to higher than 50 percent, from January 13, 2015.

3.  Entitlement to an initial rating higher than 10 percent for left lower extremity shin splint with left knee sprain.

4.  Entitlement to an initial rating higher than 10 percent for right lower extremity shin splint with ruptured aponeurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & L.R.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to January 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 and April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran submitted a notice of disagreement to the July 2008 rating decision in August 2008, and a notice of disagreement to the April 2010 decision in June 2010.  A statement of the case for all issues was issued in July 2010 and a VA Form 9 was received in August 2010. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In March 2015, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

In a February 2016 rating decision, the RO granted an increased evaluation of 50 percent for adjustment disorder with anxiety, effective January 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is raised by the record.  In this case, the Veteran is currently employed.  See February 2016 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to initial increased ratings for left lower extremity shin splint with left knee sprain and right lower extremity shin splint with ruptured aponeurosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The more persuasive medical evidence establishes that the Veteran has PTSD due to his period of service.

2.  Prior to January 13, 2015, the Veteran's adjustment disorder with anxiety was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.

3.  From January 13, 2015, the Veteran's adjustment disorder with anxiety is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Prior to January 13, 2015, the criteria for an initial rating higher than 30 percent, for adjustment disorder with anxiety, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9440 (2015). 

3.  From January 13, 2015, the criteria for a rating higher than 50 percent, for adjustment disorder with anxiety, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board is granting the Veteran's claim for service connection for PTSD.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

The Board notes that the Veteran's claim for an increased disability rating arises from disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, private treatment records, and VA examinations.  Virtual VA records have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence, in the form of treatment records, which had not yet been provided.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103 (c)(2) and Bryant, and there has been no prejudice.

In March 2015, these claims were remanded by the Board for further development.  The RO was instructed to attempt to verify the Veteran's stressors and to afford him a VA examination for his psychiatric disorders.  The Veteran's stressors were verified in November 2015 and he was afforded a VA examination in February 2016.  As such, a review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for PTSD 

The Veteran seeks entitlement to service connection for PTSD.  He asserts he has PTSD as a result of experiencing stressors during his time in service.  

The Veteran is currently service connected for an acquired psychiatric disorder, other than PTSD; specifically, he is service connected for an adjustment disorder with anxiety.  See July 2008 rating decision.  As such, the current issue is limited specifically to entitlement to service connection for PTSD.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

Previously, 38 C.F.R. § 4.125 (a) provided that mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the DSM-IV has been updated with the DSM 5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015). 

In the present case, the Veteran's appeal was certified to the Board in November 2014.  Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM 5 are applicable in the present case.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Facts/Analysis

The Veteran identified several stressors.  He asserts that he took part in the capturing of two Iraqi citizens during one of their missions with the Air Expeditionary Group Security Force in Kirkuk, Iraq, and that he experienced mortar attacks.  The Board notes that the Veteran's stressors have been verified.  See January 2004 AF Form 910.

The Veteran's service treatment records show that the enlistment examination from May 2000 revealed no psychiatric abnormalities.  The service treatment records also contain no diagnosis of PTSD.

Post-service records were reviewed.  The Veteran was afforded a VA examination in May 2008, at which time he was diagnosed with an adjustment disorder with anxiety.  No psychological testing was conducted at the time.

A PTSD screening in August 2008 was negative.  Then, in February 2010, a PTSD screening was positive.  The case manager indicated that the Veteran was to be referred to the Behavioral Health Clinic for a more thorough PTSD evaluation.  Several days later, the Veteran completed a telephone interview, at which time the Behavioral Health Laboratory (Lab) Report indicated that the Veteran reported military trauma, but did "not meet full PTSD criteria at this time."  

Similarly, the Veteran was seen in February 2010 for a Behavioral Health Lab followup, where it was noted the Veteran was experiencing "moderately-severe depressive symptoms, as well as general anxiety and anxiety related to trauma (just sub threshold for PTSD)."  This assessment was conducted during a 12-minute phone interview.

The Veteran was assessed in May 2010 at the VA.  After a thirty-minute interview, it was noted that the Veteran met DSM criteria B, C, and D and that a diagnosis of PTSD was confirmed.  

The Veteran underwent an assessment at the VA in June 2010.  It was noted that the Veteran had a 60-minute clinical interview, the psychologist reviewed medical records, and the Veteran completed the PTSD Checklist Military Version (PCL-M), and Clinician Administered PTSD Scale (CAPS).  The Veteran's stressors were described as encountering a terrorist group at Kirkuk, Iraq and experiencing mortar attacks.  It was noted that the Veteran's PCL-M and CAPS scores were above the cutoff for a diagnosis of PTSD.  Axis I diagnoses of chronic PTSD and depressive disorder, not otherwise specified (NOS), were assigned.

A January 2012 VA treatment note stated the Veteran was being followed for PTSD and noted a diagnosis of PTSD from May 2010, according to the Active Problem List.  The treatment note stated the Veteran had a history of PTSD since 2008, but he was not currently seeking treatment or being seen by a counselor.  

The Veteran's wife submitted a statement in August 2012 detailing the Veteran's symptoms and struggles with PTSD.

A December 2012 VA treatment note indicated that the Veteran did not meet the criteria for PTSD and he had an Axis I diagnosis of an adjustment disorder.  

In January 2013, the Veteran attended an individual counselling session at the VA, with a presenting problem of PTSD.  It was noted that the Veteran stated he had a diagnosis of PTSD.  However, it was also noted that the Veteran had not been treated in over a year and he had not been evaluated since then.  The Veteran was assessed with Axis I diagnoses of PTSD, depression, and generalized anxiety disorder (GAD).  

The Veteran was afforded a VA examination in February 2016.  It was noted that the Veteran did not meet the criteria for a diagnosis of PTSD, but did have symptoms of anxiety and subthreshold PTSD symptoms.  The examiner stated the Veteran's current diagnosis is anxiety disorder and the overall record review does not support a diagnosis of PTSD.  The examiner noted that previous examiners have seen more of an anxiety disorder rather than true PTSD.  The examiner opined that the Veteran's anxiety disorder was as a result of military service.  No psychological testing was conducted at the time, and unfortunately, the examiner did not offer comments or an opinion on the June 2010 assessment, where the psychologist diagnosed the Veteran with PTSD after a thorough evaluation.

After a careful review of the evidence of record, and resolving all doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.  The Board acknowledges the negative medical opinions in the May 2008 and February 2016 VA examinations, as well as the several negative opinions during outpatient consultations.  However, the Veteran was not given psychological testing at the VA examinations, and the outpatient assessments were completed over brief telephone interviews and short in-person interviews. 

The Board notes that the evidence indicates the only time the Veteran completed a thorough psychological testing and evaluation was in June 2010, at which time he was given an Axis I diagnosis of chronic PTSD.  As stated by the VA, "the CAPS is the gold standard in PTSD assessment."  See Weathers, F.W., Blake, D.D., Schnurr, P.P., Kaloupek, D.G., Marx, B.P., & Keane, T.M. (2013).  The Clinician-Administered PTSD Scale for DSM-5 (CAPS-5).  (Interview available from the National Center for PTSD at www.ptsd.va.gov.)  Importantly, during the June 2010 assessment, the Veteran scored above the cutoff score for PTSD on both the CAPS test and the PCL-M, and a thorough 60-minute interview was conducted.  Therefore, the Board will accord the June 2010 diagnosis greater probative weight than the VA examinations of record.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board's duty to determine probative weight of evidence).  After an in-person 60 minute interview and psychological testing, the June 2010 VA psychologist concluded that the Veteran did meet the full criteria to justify a diagnosis of PTSD.  The February 2016 VA examiner failed to discuss this finding.  Considering the thorough nature of the June 2010 assessment, the Board must conclude that the most persuasive and probative medical evidence supports a diagnosis of PTSD.  

While several psychologists have not diagnosed PTSD, the June 2010 assessment appears to be complete and not only diagnoses the Veteran with PTSD, but links his diagnosis to his experiences during service.

In summary, the Veteran's stressors have been conceded and the Veteran has a diagnosis of PTSD during the course of this appeal, which has been linked to his stressors that occurred during service.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.
	
III.  Entitlement to an Initial Rating Higher than 30 Percent for Adjustment Disorder with Anxiety, prior to January 13, 2015, and to Higher than 50 Percent, from January 13, 2015

The Veteran seeks entitlement to an increased rating for his adjustment disorder with anxiety.  He believes his symptoms are more severe than what is represented by a 30 percent rating, prior to January 13, 2015, and a 50 percent rating, from January 13, 2015.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9440, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders. 

Prior to January 13, 2015, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9440.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440. 

From January 13, 2015, the Veteran is rated at 50 percent.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Prior to January 13, 2015

Service connection for an adjustment disorder with anxiety was established by a July 2008 rating decision, at which time a 30 percent rating was assigned, effective January 2008.  The Veteran seeks a higher rating.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported difficulty sleeping, with a total amount of sleep of two to three hours per day.  He indicated that when he did sleep, he experienced nightmares.  The Veteran denied flashbacks, but indicated he experienced a fair amount of anxiety.  The Veteran reported that he did reasonably well with social functioning; he denied substance abuse, and was not receiving treatment at the time.  There were no reported intrusive thoughts or memories of his experiences, delusions and hallucinations were denied, and there was no inappropriate behavior.  Personal hygiene was well maintained and the Veteran did not report any homicidal or suicidal thoughts.  He was oriented to person, time and place, but reported some short-term memory loss.  Rate and flow of speech was normal.  The Veteran denied panic attacks.  He was assigned a GAF score of 65, indicating symptoms in a mild to moderate range.  The examiner stated the Veteran is doing very well in most areas, despite his earlier problems of anxiety with traumatic memories.  The examiner stated that the Veteran appeared to be doing quite well interpersonally, socially, vocationally, and avocationally.

In February 2010, the Veteran sought treatment for experiencing moderately severe depressive symptoms, as well as general anxiety and anxiety related to trauma.  He reported he had been depressed for about 2 years, since leaving the military.  It was suggested that he be referred for a possible trial of an antidepressant medication.

An additional February 2010 consultation noted that it was recommended for depression and anxiety treatment to be initiated.  The Veteran stated that his symptoms made it difficult to do his work, take care of things at home, or get along with others.  He denied suicidal ideation.  The Veteran endorsed the following symptoms: disturbing memories, disturbing dreams, re-experiencing events, avoiding thoughts, avoiding activities, trouble with recall, feeling distant and numb, trouble sleeping, difficulty concentrating, feeling nervous, and being easily startled.

In December 2012, the Veteran sought treatment for problems with low mood and anxiety.  He stated he had frequent nightmares that were previously well controlled with medication.  The Veteran was assessed as not being a risk to self or others.

In January 2013, the Veteran attended an individual counseling session.  The Veteran was dressed appropriately; he made good eye contact, and was cooperative.  He had no psychomotor agitation, no repetitive actions, he was able to focus, and his speech was spontaneous, normal in rate and volume.  He had full range affect, and an euthymic mood.  He was alert and oriented.  He denied suicidal or homicidal thoughts and his judgement was intact.  

The Veteran and his spouse have submitted statements indicating that his symptoms are more severe than what is represented by 30 percent, prior to January 13, 2015.  Of note, the Veteran's wife is also a registered nurse.  The Board notes that the Veteran and his wife are competent to give evidence about what they experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

However, the evidence does not show that the Veteran's adjustment disorder was productive of occupational and social impairment with reduced reliability and productivity, to warrant a rating of 50 percent, prior to January 13, 2015.  Despite the Veteran's reports of feeling anxious and depressed, the evidence for the period under consideration consistently showed that the Veteran was oriented in all spheres, was clean, appropriately groomed and dressed, had appropriate affect, normal speech, and intact judgment.  The Veteran was not found to have impairment in abstract thinking, difficulty in understanding complex commands, suicidal ideation, or obsessional rituals.  Moreover, he was able to establish and maintain social relationships.  In fact, the Veteran described himself as doing "reasonably well with social functioning."  See June 2008 VA examination.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence prior to January 13, 2015, including the Veteran's lay statements and the statements of his wife, the effects of the Veteran's adjustment disorder symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 30 percent disabling.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for a chronic adjustment disorder is the most appropriate.

From January 13, 2015

In a February 2016 rating decision, the Veteran's rating was increased to 50 percent, effective January 13, 2015, the date of the Veteran's hearing at the Board.

At the Board hearing, the Veteran testified that he experiences anxiety attacks, nightmares, and that he isolates himself from his coworkers.  The Veteran's wife testified that the Veteran is guarded and has trouble sleeping.

The Veteran was afforded a VA examination in February 2016.  The Veteran reported that he experiences anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was pleasant and cooperative, well-groomed with good eye contact, and his speech had a normal rate and volume.  He denied suicidal or homicidal ideation and had good judgment and insight.  The Veteran stated he gets anxious while driving and is irritable and isolative.  He reported that he is still vigilant in public and checks his closets at home.  He indicated that he used to be jumpy at loud noises but has become better.  The Veteran denied mania, psychosis, and panic attacks.   He described a loss in interest in hobbies.  He indicated he has some mild irritability, but denied violence.  The Veteran reported difficulty sleeping and experiencing nightmares.  He indicated he was easily distracted at school, but managed to get his degree last year.  He stated he avoids crowds and people.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's adjustment disorder with anxiety is appropriately evaluated as no more than 50 percent disabling for the period since January 13, 2015.  The Board notes that the overall evidence shows that the Veteran's disability most closely approximated a 50 percent disability rating since January 13, 2015. 

As outlined above, since January 13, 2015, the evidence shows that the Veteran's adjustment disorder had resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety attacks, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  However, the Veteran has not exhibited symptoms indicating occupational and social impairment with deficiencies in most areas.  Instead, the evidence consistently shows that the Veteran's symptoms are not manifested by suicidal ideation, obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance.  Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought.  He did not report suicidal ideation.  He was appropriately dressed and groomed and did not report near-continuous panic or depression.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability. 

Thus, the Board believes that based on the overall record evidence since January 13, 2015, including the lay statements of the Veteran and his wife, the effects of the Veteran's symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating. 

Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's adjustment disorder with anxiety presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In this case, prior to January 13, 2015, the Veteran's 30 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited depressed mood, anxiety, and sleep impairment.  His disability was moderate, but there was no evidence of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating prior to January 13, 2015. 

Similarly, since January 13, 2015, the Veteran's 50 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  His disability is moderately severe, but there is no evidence of severe impairment.  Therefore, the Veteran's subjective complaints were included in the 50 percent rating since January 13, 2015.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, the evidence shows that the Veteran's adjustment disorder with anxiety warranted a 30 percent disability rating prior to January 13, 2015, and a 50 percent disability rating since January 13, 2015.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial rating higher than 30 percent for adjustment disorder with anxiety, prior to January 13, 2015, and to a rating higher than 50 percent, from January 13, 2015, is denied.


REMAND

The Veteran seeks entitlement to initial increased ratings for his left lower extremity shin splint with left knee sprain and his right lower extremity shin splint with ruptured aponeurosis.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The August 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Any updated treatment record should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the service-connected shin splints of the right and left lower extremities that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought that are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected shin splints of the right and left lower extremities.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected shin splints of the right and left lower extremities, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and a written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected shin splints of the right and left lower extremities on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected shin splints of the right and left lower extremities, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left legs, as well on weight-bearing and non-weight bearing, demonstrated on examination; and these determinations should be expressed in terms of the degrees of extension and flexion for each leg.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected shin splints of the right and left lower extremities.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right and left legs, and if so, at what point such pain is elicited during such testing.  These determinations should be expressed in degrees of additional loss of motion on flexion and extension of each leg.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right and left lower extremities are used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion (on flexion and extension of each leg) due to pain on use or during flare-ups; and (2) whether as a result of the service-connected shin splints of the right and left lower extremities, the Veteran exhibits any weakened movement, excess fatigability or incoordination for either or both legs, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting on flexion and extension of each leg.

* The examiner is requested to identify the presence, or absence of ankylosis of right and left knee.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which either or both knee joints are ankylosed.

* The examiner should address whether as a result of the service-connected shins splints of the right and left lower extremities, the Veteran (1) lacks adequate stability of the right and/or left knee, (2) has loose motion on use of the right and/or left knee, (3) and requires the use of a brace to stabilize the right and/or left knee joint.

* The examiner should address whether as a result of the service-connected shin splints of the right and left lower extremities, the Veteran exhibits marked disability affecting either or both knees, or either or both ankles.

* The examiner should address whether as a result of the service-connected shin splints of the right and left lower extremities, the Veteran exhibits lateral instability, recurrent subluxation, and/or laxity of either or both knees.  If so, this determination should be expressed in terms of slight, moderate, or severe.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


